DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-7, 23-26, 28-38, 40-45, 47-48 are pending in this amended application.

Claim Rejections - 35 USC § 102
3.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.        Claims 1, 3-7, 24-25, 28-31, 33-35, 41-42, 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka, US Pub 2015/0339561.
             As to claims 1, 25, 34 [independent], Takenaka teaches a communication terminal comprising [fig. 1, element 400; 0039  Takenaka teaches that the client terminal 400 can be interpreted as the communication terminal]: 
             a communicator [fig. 1, element 406; 0067, 0071] that transmits, for enabling a user to log into to a printer [figs. 9, 11-12, 15; 0050, 0107-0109  Takenaka teaches that mobile device 400 transmits the user information corresponding to the user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) via the device 209 (please see fig. 2, element 209) of the printer 200] and to perform a function of the printer via an operation device of the printer, information that indicates the user to the printer [figs. 9, 11-12, 15; 0050, 0107-0109  Takenaka teaches that mobile device 400 transmits the user information corresponding to the user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) for performing the printing process via the operation unit 210 (please see fig. 9) of the printer 200 by selecting image processing functions]; 
            wherein the communicator transmits, for determining whether the printer prints print data transmitted by the communication terminal, information that indicates the user to the printer [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. Takenaka teaches that the user has added the user information to print data, and when the printer 200 has requested the server 300 to forward the print data, that was transmitted by the mobile device 400, to the printer 200 associated with the logged in user. Then, server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127)]; and 
              a controller that [fig. 3, element 22]: 
              receives input, by the user, of the information that is to be transmitted for enabling the user to log into the printer [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200] and to perform the function of the printer via the operation device of the printer to the printer [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. The server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127). Further, the printer 200 received the requested print data and performs the selection operation via the operation unit 210 (please see fig. 9) of the printer 200 to select the print data]; and 
             sets, even without further input of the input information by the user, the input information as information that is to be transmitted for the determining to the printer [figs. 7, 10; 0050, 0080-0085  Takenaka teaches that the mobile device 400 sets without the user input, the information corresponding to the mobile device identification which to be transmitted to the printer as the criteria for the determining].

           As to claims 4, 28 [dependent from claims 1, 25 respectively], Takanake teaches wherein the communicator transmits, for determining whether the printer prints print data transmitted by the communication terminal, the information with the print data to the printer [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. The server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127). Further, the printer 200 received the requested print data and performs the selection operation via the display unit 210 to select the print data].

            As to claims 5, 29 [dependent from claims 1, 25 respectively], Takanake teaches wherein the communicator transmits the information set by the controller to the printer [figs. 9, 11-12, 15; 0050, 0107-0109  Takenaka teaches that mobile device 400 transmits the user information corresponding to the user ID, which was set by the controller 401 (see figs. 11-12), to the printer 200 by logging into the printer 200 (see para., 0107) for performing the printing process using the printer 200]. 

            As to claims 6, 30 [dependent from claims 1, 25 respectively],  Takanake teaches wherein each of the information that is to be transmitted for enabling the user to log into the printer and to perform the function of the printer via the-3-Amendment for Application No.: 16/579021 Attorney Docket: 10181893US02 operation device of the printer and the information that is to be transmitted for the determining is a user name [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. The server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127). Further, the printer 200 received the requested print data and performs the selection operation via the display unit 210 to select the print data].

          As to claims 7, 31 [dependent from claims 1, 25 respectively], Takenaka teaches wherein the communicator includes a first network interface and a second network interface [0045, 0067, 0071], 
              wherein the first network interface transmits, for the determining, the information by wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11 [0045, 0067, 0071], and 
              wherein the second network interface transmits, for enabling the user to log into the printer and to perform the function of the printer via the operation device of the printer, the information by wireless communication based on BluetoothTM [fig. 4, elements 404, 406 & figs. 9, 11-12, 15, 18; 0045, 0050, 0067, 0071, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 (see fig. 4, elements 404, 406 & 0045, 0067, 0071) by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. The server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127). Further, the printer 200 received the requested print data and performs the selection operation via the display unit 210 to select the print data].

           As to claims 24, 33 [dependent from claims 1, 25 respectively], Takenaka teaches wherein the information that is to be transmitted for the determining indicates an execution user of the print data transmitted to the printer [figs. 9, 11-12, 15, 18; 0050, 0106-0109, 0121-0127  Takenaka teaches that mobile device 400 transmits the user information corresponding to the  user ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) to perform the printing process using the printer 200. Takenaka teaches that the user has added the user information to print data, and when the printer 200 has requested the server 300 to forward the print data, that was transmitted by the mobile device 400, to the printer 200 associated with the logged in user. Then, server 300 determines whether the printer 200 can print the requested print data by checking received user information associated with the requested print data inputted by the user logged into the printer for performing the print process (see paras., 0121-0127)].  

            As to claims 35, 42 [independent], However, the independent claims 35, 42 essentially claimed same subject matter as claimed in the independent claims 1 & 25 for/and/with other claim limitations, and are therefore the independent claims 35, 42 would be rejected based on same rationale as applied to the independent claims 1 & 25.  

             As to claims 40, 47 [dependent from claims 35, 42 respectively], Tomita teaches wherein each of the received information set as the first information and the information set as the second information is a user name [figs. 9, 11-12, 15; 0050, 0107-0109  Takenaka teaches that mobile device 400 transmits the user information corresponding to the user ID and mobile device ID (see figs. 11-12) to printer 200 by logging into the printer 200 (see para., 0107) for performing the printing process using the printer 200]. 

               As to claims 41, 48 [dependent from claims 35, 42 respectively], Takenaka teaches wherein the information set as the second information indicates an execution user of the print data transmitted to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT].  
 
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 2, 23, 26, 32, 36-38, 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US Pub 2015/0339561 in view of Tomita, US Pub 2012/0162681.
           As to claims 2, 26 [dependent from claims 1, 25 respectively], Takenaka doesn’t teach a display,
            wherein the controller causes the display to display a first area for input, by the user, the information that indicates the user and that is to be transmitted for enabling the user to log into the printer and to perform the function of the printer via the operation device of the printer to the printer, 
            wherein the controller causes the display to display a second area for input, by the user, the information that indicates the user and that is to be transmitted, to the printer for determining whether the printer prints print data transmitted by the communication terminal, and
             wherein the controller causes the display to display the second area in which the information set by the controller is input even without further input of the information by the user.
           Tomita teaches a display [fig. 3, element 25],
            wherein the controller causes the display to display a first area for input, by the user [fig. 9; 0106-0108  Tomita teaches that the display 25 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process], the information that indicates the user and that is to be transmitted for enabling the user to log into the printer and to perform the function of the printer via the operation device of the printer to the printer [figs. 9-10; 0106-0108  Tomita teaches that the display 25 of the client 50  has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process], 
            wherein the controller causes the display to display a second area for input, by the user, the information that indicates the user and that is to be transmitted, to the printer for determining whether the printer prints print data transmitted by the communication terminal [figs. 9-10; 0106-0108, 0145-0150, 0156-0159  Tomita teaches that the display 25 of the client 50 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT], and
             wherein the controller causes the display to display the second area in which the information set by the controller is input even without further input of the information by the user [figs. 9-10; 0106-0108, 0145-0150, 0156-0159  Tomita teaches that the display 25 of the client 50 has displayed, at least plural display fields of the user’s credentials screen, for the information such as user name/password and printer ID that is to be used to log into the printer for performing at printing process. Tomita further teaches that the controller 22 sets without the user input, the information corresponding to the printer identification as the criteria for the determining whether to further continue printing process or not (fig. 19, steps 27 & para., 0156)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tomita teaching to cause the controller to display a multiple areas for input user’s information to be inputted to modify Takenaka’s teaching for generating print data in response to user's operation, in which authentication information is encrypted and decrypted information is embedded by a printing target device model among printing devices. A storage control part stores print data into a pull print storage area on the condition that authentication information is determined to be valid based on authentication result. The suggestion/motivation for doing so would have been benefitted to the user to generate print data in response to user's operation, in which authentication information is encrypted, and hence ensures to improve safety during printing of data.

             As to claims 23, 32 [dependent from claims 2, 26 respectively], However, the dependent claims 23 & 32 essentially claimed same subject matter as claimed in the independent claims 1 & 25 for/and/with other claim limitations, and are therefore the dependent claims 23 & 32 would be rejected based on same rationale as applied to the independent claims 1 & 25.

            As to claims 36, 43 [dependent from claims 35, 42 respectively], Takenaka doesn’t teach wherein the information set as the first information is not to be used for enabling the user to log into the communication terminal.
           Tomita teaches wherein the information set as the first information is not to be used for enabling the user to log into the communication terminal [figs. 9-10 & fig. 19; 0145-0147, 0158-0159  Tomita teaches that the user has inputted his/her user’s credentials (see figs. 9-10, i.e. user ID and password), in at least plural display fields of the user’s credentials screen on display device 6, in the printer to log into the printer for performing the printing process, indicates that information did not use to log into the client 50].         

            As to claims 37, 44 [dependent from claims 35, 42 respectively], Tomita teaches a communicator [fig. 1, element 107], 
              wherein the controller executes: 
              a first transmission process, in which the communicator transmits the information set as the first information to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT]; and -7-Amendment for Application No.: 16/579021 Attorney Docket: 10181893US02 
             a second transmission process, in which the communicator transmits the information set as the second information, and the print data to the printer [figs. 8, 9-10, 19; 0086-0090, 0105-0108, 0145-0147, 0158-0159  Tomita teaches that controller 22 of the client 50  generates print data DT having information related to the user (user name and password, see fig. 10) and printer identification (see fig. 10), and transmits the generated print data DT to the printer 10 via the servers 30, 40. Tomita further teaches that the user has inputted his user’s credentials to log into the printer for perform the printing process (see para., 0145) on the transmitted print data DT].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tomita teaching to cause the controller to display a multiple areas for input user’s information to be inputted to modify Takenaka’s teaching for generating print data in response to user's operation, in which authentication information is encrypted and decrypted information is embedded by a printing target device model among printing devices. A storage control part stores print data into a pull print storage area on the condition that authentication information is determined to be valid based on authentication result. The suggestion/motivation for doing so would have been benefitted to the user to generate print data in response to user's operation, in which authentication information is encrypted, and hence ensures to improve safety during printing of data.

             As to claims 38, 45 [dependent from claims 37, 44 respectively], Tomita  teaches wherein the first transmission process is executed using wireless communication based on BluetoothTM , [0051, 0068, 0071] and 
           wherein the second transmission process is executed using wireless communication based on Institute of Electrical and Electronics Engineers (IEEE) 802.11 [0051, 0068, 0071].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tomita teaching to cause the controller to display a multiple areas for input user’s information to be inputted to modify Takenaka’s teaching for generating print data in response to user's operation, in which authentication information is encrypted and decrypted information is embedded by a printing target device model among printing devices. A storage control part stores print data into a pull print storage area on the condition that authentication information is determined to be valid based on authentication result. The suggestion/motivation for doing so would have been benefitted to the user to generate print data in response to user's operation, in which authentication information is encrypted, and hence ensures to improve safety during printing of data.
            
Response to Arguments
7.          Applicant’s arguments with respect to claims 1-7, 23-26, 28-38, 40-45, 47-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917 and email address is: haris.sabah@uspto.gov
  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674